                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  MAGGIE J., by and through her parents,      :                CIVIL ACTION
  RICHARD J. and KIM J.,                      :
                Plaintiffs,                   :
                                              :
                      v.                      :
                                              :                No. 20-2782
  DONEGAL SCHOOL DISTRICT,                    :
            Defendant.                        :

                                           ORDER

TIMOTHY R. RICE                                                           June 30, 2021

       AND NOW, on June 30, 2021, upon consideration of Plaintiffs’ Motion for Judgment on

the Administrative Record (doc. 11), Defendant’s Response (doc. 12), and Plaintiffs’ Reply (doc,

13), it is ORDERED that Plaintiffs’ Motion is DENIED. The Hearing Officer’s Decision is

Affirmed.

                                                      BY THE COURT:


                                                      /s/ Timothy R. Rice
                                                      TIMOTHY R. RICE
                                                      U.S. MAGISTRATE JUDGE




                                                  1
